THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Win Myat, Petitioner,

   v.

   Tuomey Regional Medical Center, Respondent.

   Appellate Case No. 2019-001757



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                 Appeal from Sumter County
          R. Ferrell Cothran Jr., Circuit Court Judge


                     Opinion No. 28009
        Heard February 3, 2021 – Filed March 10, 2021


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   William R. Padget and Francis M. Hinson IV, both of
   HHP Law Group, LLC of Columbia, for Petitioner Win
   Myat.

   G. Murrell Smith Jr. and David C. Holler, both of Smith
   Robinson Holler DuBose Morgan, LLC, of Sumter; and
   Shanon N. Peake, of Smith Robinson Holler DuBose
   Morgan, LLC, of Columbia, all for Respondent Tuomey
   Regional Medical Center.
            Wm. Grayson Lambert and M. Craig Garner Jr., both of
            Burr & Forman LLP, of Columbia; and Edward H.
            Bender, of Columbia, all for Amicus Curiae South
            Carolina Hospital Association.

            Frank L. Eppes, of Eppes & Plumblee, P.A.; and Daniel
            W. Luginbill and Julia M. Flumian, both of McGowan,
            Hood, & Felder, LLC, of Mt. Pleasant, all for Amicus
            Curiae South Carolina Association for Justice.


PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in Myat v. Tuomey Regional Medical Center, 427 S.C. 601, 832 S.E.2d
306 (Ct. App. 2019). We now dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.



BEATTY, C.J., KITTREDGE, HEARN, FEW, JJ., and Acting Justice Paula
H. Thomas, concur.